DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8 are pending in the instant invention.  According to the The Pending Claims, filed December 17, 2020, claims 1-8 were presented for prosecution on the merits.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/204,390, filed November 29, 2018 and now US 10,836,768, which is a Continuation (CON) of US Application No. 15/796,028, filed October 27, 2017 and now US 10,183,948, which a Continuation-In-Part (CIP) of US Application No. 15/371,600, filed December 7, 2016 and now US 9,987,274, which is a Continuation-In-Part (CIP) of US Application No. 15/205,304, filed July 8, 2016 and now US 10,030,025, which is a Continuation (CON) of US Application No. 14/694,228, filed April 23, 2015 and now US 9,422,299, which is a Continuation-In-Part (CIP) of International Application No. PCT/EP2014/056367, filed March 28, 2014, which claims priority under 35 U.S.C. § 119(a-d) to: a) EP 14154303.3, filed February 7, 2014; b) EP 13193025.7, filed November 15, 2013; and c) EP 13161863.9, filed March 29, 2013.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-4, drawn to a method of preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluoro-phenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the right above; and (2)  claims 5-8, drawn to a method for preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-8 is contained within.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone.
	The following title is suggested: N-ACYL-(3-SUBSTITUTED)-(8-SUBSTITUTED)-5,6-DIHYDRO-[1,2,4]TRIAZOLO[4,3-a]PYRAZINES AS SELECTIVE NK-3 RECEPTOR ANTAGONISTS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for preventing and/or treating moderate hot flashes or severe hot flashes in a patient, wherein the method comprises administering to the patient in need thereof for at least four weeks a pharmaceutically effective amount of the following compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the frequency of moderate hot flashes or severe hot flashes in the patient after at least four weeks of treatment is reduced compared to the frequency of moderate hot flashes or severe hot flashes in the patient before at least four weeks of treatment.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 1, wherein the moderate hot flashes or severe hot flashes are related to a condition selected from the group consisting of a perimenopausal condition, a menopausal condition, and a postmenopausal condition, or a combination thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 1, wherein the moderate hot flashes or severe hot flashes are a consequence of hormone therapy which intentionally lowers the level of sex hormones.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 3, wherein the moderate hot flashes or severe hot flashes are selected from the group consisting of therapy-induced moderate hot flashes in breast cancer, therapy-induced severe hot flashes in breast cancer, therapy-induced moderate hot flashes in uterine cancer, therapy-induced severe hot flashes in uterine cancer, therapy-induced moderate hot flashes in prostate cancer, and therapy-induced severe hot flashes in prostate cancer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for preventing and/or treating moderate hot flashes or severe hot flashes in a patient, wherein the method comprises administering to the patient in need thereof for at least four weeks a pharmaceutically effective amount of the following compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the severity of moderate hot flashes or severe hot flashes in the patient after at least four weeks of treatment is reduced compared to the severity of moderate hot flashes or severe hot flashes in the patient before at least four weeks of treatment.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 5, wherein the moderate hot flashes or severe hot flashes are related to a condition selected from the group consisting of a perimenopausal condition, a menopausal condition, and a postmenopausal condition, or a combination thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 5, wherein the moderate hot flashes or severe hot flashes are a consequence of hormone therapy which intentionally lowers the level of sex hormones.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 7, wherein the moderate hot flashes or severe hot flashes are selected from the group consisting of therapy-induced moderate hot flashes in breast cancer, therapy-induced severe hot flashes in breast cancer, therapy-induced moderate hot flashes in uterine cancer, therapy-induced severe hot flashes in uterine cancer, therapy-induced moderate hot flashes in prostate cancer, and therapy-induced severe hot flashes in prostate cancer.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 10,836,768

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Consequently, claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent No. 10,836,768.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 instantly recites a method of preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluoro-phenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]-triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the left above, which provides overlapping subject matter with respect to the method for treating and/or preventing hot flashes in a patient, comprising administering… (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)-methanone, as shown to the right and recited in claim 1 of US Patent No. 10,183,948.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Moreover, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

US Patent No. 10,183,948

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1-8 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 and 8-11 of US Patent No. 10,183,948.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 instantly recites a method of preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-  1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)-methanone, shown to the left, which provides overlapping subject matter with respect to the method for treating and/or preventing polycystic ovary syndrome in a patient, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine of the formula I, where R1 = -H; R1’ = -H; R2 = -H; R2’ = -H; R3 = -F; R4 = -CH3; R5 = -CH3; X1 = -N; and X2 = -S, respectively, as recited in claim 1 of US Patent No. 10,183,948.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Moreover, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

US Patent No. 9,987,274

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1-8 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-8, 11-14 and 17-19 of US Patent No. 9,987,274.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 instantly recites a method of preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluoro-phenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]-triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the left, which provides overlapping subject matter with respect to the method for treating and/or preventing hot flashes in a patient, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine of the formula I, where R1 = -H; R1’ = -H; R2 = -H; R2’ = -H; R3 = -F; R4 = -CH3; R5 = -CH3; X1 = -N; and X2 = -S, respectively, as recited in claim 1 of US Patent No. 9,987,274.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Moreover, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.


US Patent No. 9,422,299

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1-8 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2, 4-7, 12-14 and 20-30 of US Patent No. 9,422,299.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 instantly recites a method of preventing and/or treating moderate and severe hot flashes in a patient, comprising administering… (R)-(4-fluorophenyl)(8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)-5,6-dihydro-[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl)methanone, shown to the left, which provides overlapping subject matter with respect to the substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula I, where R1 = -H; R1’ = -H; R2 = -H; R2’ = -H; R3 = -F; R4 = -CH3; R5 = -CH3; X1 = -N; and X2 = -S, respectively, as recited in at least claim 1 of US 9,422,299.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.

	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624